Citation Nr: 1748296	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  10-36 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a lower back disorder.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel



INTRODUCTION

The Veteran served honorably on active duty in the U.S. Navy from February 1961 until August 1967.  The current matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In March 2017, the Board remanded the claim on appeal for further evidentiary development.  Such development having been completed, the file has been returned to the Board for further appellate review.  


FINDING OF FACT

The currently diagnosed lower back disorder-characterized as lumbosacral strain, degenerative arthritis of the spine, intervertebral disc syndrome, and spondylolisthesis-is etiologically related to the Veteran's active service.


CONCLUSION OF LAW

The criteria for service connection for a lower back disorder-characterized as lumbosacral strain, degenerative arthritis of the spine, intervertebral disc syndrome, and spondylolisthesis-are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  In light of the Board's favorable decision herein, however, any deficiencies in VA's duties to notify and assist the Veteran with this claim are moot.  

Service Connection

The Veteran seeks service connection for a lower back disorder that he asserts is related to an in-service car accident and football injury.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

In addition, service connection for certain chronic diseases, including degenerative arthritis may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

The showing of chronic disease in service requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For example, a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n. 4.  Also, non-expert witnesses are competent to report that which they have observed with their own senses. See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Non-expert nexus opinion evidence may not be categorically rejected.   Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The complexity of the question and whether a nexus opinion or diagnosis could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  In sum, whether non-expert (lay) diagnoses or nexus opinions are competent evidence depends on the on the question at issue and the particular facts of the case.  

The Veteran's entrance examination showed normal clinical findings for the spine.  A July 1961 STR reported that the Veteran was involved in an automobile accident the month prior and was unconscious for a few minutes.  He was treated for a frontal laceration and a small laceration on the right knee.  The Veteran reported that he felt well except for tenderness in the lacerated areas, slight general malaise, and tenderness over the right temporo-mandibular joint.  A July 1964 STR documented the Veteran had pain in the left back due to mild rhomboid strain.  In August 1964, he complained of ongoing back pains that had progressively getting worse since an injury a few weeks prior.  The Veteran's May 1967 separation examination showed normal clinical findings for the spine.  

A May 1985 private treatment record documented that the Veteran had pain in his thoracic spine for the past 3 to 4 weeks characterized as a dull ache in the paraspinal regions.  The assessment was back pain secondary to muscle strain.  A September 1990 private treatment record documented that the Veteran presented with back pain since he was lifting heavy luggage and noted sharp lower back pain.  The pain was to the right paraspinal muscles.  
July and August 1998 private treatment records documented the Veteran had lower back pain down to the right knee.  Physical examination showed the back with pain to the right paraspinal muscles and spasm.

In May 2008, the Veteran wrote that he had been unable to attain his medical records from 1967 to 1985 documenting ongoing treatment for chronic back pain because the physician had retired and the records were destroyed.  In the same month, he underwent a VA back examination in May 2008.  The examiner documented a history of 1961 motor vehicle accident and 1964 complaints of back pain and treatment for strain.  The Veteran reported chronic trans-lumbar pain since and noted that he worked with his son and was able to limit physical strain.  No imaging studies were performed.  The examiner diagnosed chronic lower back pain and degenerative spine and opined that it was not clear whether the Veteran had "garden-variety back pain" or if the lower back pain was related to the injury he sustained on active duty.  The examiner stated it was as likely as not that the Veteran's chronic low back pain was related to the 1961 injury.  

The Veteran underwent another VA back examination in May 2017.  Imaging studies performed at that time were significant for lumbar spondylosis with degenerative anterolisthesis of L4 and L5, and probable blastic metastatic bone disease.  The examiner diagnosed lumbosacral strain, degenerative arthritis of the spine, intervertebral disc syndrome, and spondylolisthesis.  The Veteran gave a history of injuring his back playing football in service, and in an automobile accident.  He reported working in construction since separation from service.  The examiner opined that the diagnosed back disorders were not related to the Veteran's period of active service.  In support of that opinion, the examiner noted that there were no back related complaints around the time of the 1961 motor vehicle accident, and the STRs only had minimal records of back issues in service.  The only treatment records available related to the back were from 1985 through 1998.  The examiner instead opined that the Veteran's back pain was at least as likely as not related to his age and 45 year career in the construction business.  

In September 2017, the Veteran wrote that when he discharged from the military he had injuries from an auto accident and flag football.  The Veteran reported being treated with pain medication, but the pain never went away.  He reported that he began a kitchen and bath remodeling company in the mid-1970s, but only performed light work with the heavier work being done by his employees.  

In a September 2017 statement, the Veteran's ex-wife wrote that she had been married to the Veteran when he was in-service, and witnessed his chronic back pain.  She wrote that, after separation, the Veteran missed many days of work due to lower back pain.  That same month the Veteran's mother wrote that after his divorce the Veteran lived with her and that she had observed his symptoms of chronic back pain.

The Board finds that entitlement to service connection for a back disorder is warranted.  First, the Veteran has a current diagnosis of strain, degenerative arthritis, intervertebral disc syndrome, and spondylolisthesis of his lumbosacral spine.  See May 2017 VA examination.  Second, there is a documented in-service back injury and lower back symptoms.  See 1964 STRs.  The Veteran has testified that his back pain first began in service and continued thereafter, and his testimony is supported by two additional lay statements documenting chronic back pain.  The Veteran is competent to identify his symptoms, and his statements are credible as they are consistent and corroborated by other evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  While the 2008 VA examination report did not include imaging study results, the examiner reported that it was at least as likely as not that the Veteran's back pain was related to his in-service back injury.  The 2017 VA examination report included the necessary imaging study results, but the examiner then provided a negative etiology opinion that did not consider the Veteran's competent statements regarding onset or continuity of symptoms.  

The Board finds that the in-service incurrence of lower back symptoms supported by a later diagnosis, together with the Veteran's credible testimony regarding onset and continuity of symptoms is sufficient to establish a nexus between the currently diagnosed strain, degenerative arthritis, intervertebral disc syndrome, and spondylolisthesis of his lumbosacral spine and his period of active service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Thus, entitlement to service connection for a lower back disorder is warranted.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 5103 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2016).


ORDER

Entitlement to service connection for strain, degenerative arthritis, intervertebral disc syndrome, and spondylolisthesis of the lumbosacral spine is granted.




______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


